Rosenberger, J. P. (dissenting in part).
The evidence was insufficient as a matter of law to support the finding that the defendant knew that he possessed 500 milligrams or more of cocaine (Penal Law § 220.06 [5]). I would therefore modify the judgment to the extent of reducing the conviction of criminal possession of a controlled substance in the fifth degree to criminal possession of a controlled substance in the seventh degree (Penal Law § 220.03), vacate the sentence imposed, remit the matter for resentencing and otherwise affirm.
Although evidence that a defendant handled a controlled substance, together with other circumstantial evidence, may create an inference that the possessor knew the weight of the controlled substance which he possessed (see, People v Ryan, 82 NY2d 497), here, the People failed to prove that the defendant knew that he possessed 500 milligrams or more of cocaine (see, People v Cooper, 204 AD2d 24 [decided herewith]; People v Gray, 205 AD2d 353; People v Gregg, 203 AD2d 188). Contrary to the majority’s conclusion, the issue has been pre*35served for our review (see, People v Cooper, supra; People v Gray, supra; People v Kilpatrick, 143 AD2d 1).
The difference between misdemeanor weight and the amount of cocaine possessed by the defendant was .01365 ounce, an amount so small that it would be virtually impossible for a human to determine merely by its handling. Moreover, there is nothing in the record to suggest that the defendant knew the weight of the substance as distinct from the weight of the glass vials which contained it.
Accordingly, there was insufficient evidence to satisfy the knowledge requirement within the meaning of Penal Law § 220.06 (5).